This Cause coming on this Day to be heard on Bill and Answer Mr. John Rutledge Solicitor for the Complainant opened the Nature and Scope of the Bill and Mr. Scott Solicitor for the Defendant that of said Defendant.
The Court on hearing Counsel on Both Sides Did Order and decree and it is Ordered and Decreed that the Lands in Pleadings mentioned be sold by the Master of this Court after one Month’s public Notice thereof. That the Debt due to the Complainant with Interest and'the Costs of this Suit be paid out of the Monies which shall arise from the Sale of said Land and the Remainder of the said Money if any to the said [blank] as Guardian for the Defendant and for his Benefit.
On reading the Petition of Edward Rutledge Barrister at Law 27 praying to be admitted a Solicitor of this Court Ordered that the Prayer of said Petition be granted and that his Name be enrolled amongst the Solicitors of the Court.

 Edward Rutledge (1749-1800) youngest of the three brilliant sons of Dr. John Rutledge and his young wife Sarah (Hext), was later to become a signer of the Declaration of Independence, and governor of South Carolina. See Dictionary of American Biography. Admitted to Middle Temple in 1767, to the English bar in 1772, and to the Charleston bar on Jan. 28, 1773, he here describes himself as “barrister at law,” a term not used heretofore by others with similar qualifications who petitioned to be enrolled.